Citation Nr: 0327857	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  01-07 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation benefits, under 38 U.S.C.A. § 
1151, for Hepatitis C.

2.  Entitlement to an increased evaluation for verrucae of 
the hands and forearms, currently evaluated as 30 percent 
disabling.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to compensation benefits, 
under 38 U.S.C.A. § 1151, for Hepatitis C; entitlement to an 
increased evaluation for verrucae of the hands and forearms; 
and entitlement to service connection for PTSD.  He 
subsequently perfected an appeal regarding each of those 
issues.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in June 2001.

The Board notes the veteran's appeal as to the issue of 
entitlement to service connection for PTSD arose out of an 
informal claim that was received in November 1999.  However, 
the record reflects that an earlier claim of entitlement to 
service connection for PTSD was denied by the RO in a 
September 1996 rating decision.  Thus, the Board believes 
that the issue on appeal is more appropriately characterized 
as whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD.


REMAND

The veteran is seeking entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for Hepatitis C, and to reopen a 
previously denied claim of entitlement to service connection 
for PTSD.  He is also seeking an increased evaluation for his 
service-connected verrucae of the hands and forearms, which 
is currently evaluated as 30 percent disabling.

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  In particular, this law included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during service, service connection 
may still be granted if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that establishing service 
connection for PTSD requires: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2003).

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was due to (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

The record reflects that, in a March 2001 letter from the RO, 
the veteran was advised of the type of evidence needed to 
substantiate a claim of entitlement to service connection.  
However, he was not advised as to the more particular type of 
evidence needed to establish service connection for PTSD.  
Furthermore, he was not advised of the need to identify the 
specific stressors that he believes caused his PTSD.  
Similarly, he was also not advised as to the type of evidence 
needed to establish entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  

In view of the foregoing, the Board believes that a remand of 
this case is necessary so that the RO can accurately notify 
the veteran of the type of evidence necessary to substantiate 
his claims for service connection for PTSD and for 
compensation benefits under 38 U.S.C.A. § 1151.  Also, the RO 
should provide a complete explanation as to the veteran's and 
VA's responsibilities under the VCAA.  See, e.g., Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, ___ 
F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 2003), which 
addressed issues presented by the notices provided to 
claimants pursuant to the VCAA.

Furthermore, as explained in the Introduction, the Board has 
recharacterized the issue of entitlement to service 
connection for PTSD as whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection for PTSD.  Therefore, the 
RO should advise the veteran as to the law and regulations 
regarding such a claim, and as to what type of evidence is 
needed to reopen a previously denied claim.

With respect to the veteran's claim for an increased 
evaluation, the Board notes that, effective August 30, 2002, 
the criteria for evaluating skin disorders were amended.  See 
67 Fed. Reg. 49,590 (2002).  The Court has held that "where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should and will apply unless Congress provided 
otherwise or permitted the Secretary . . . to do otherwise 
and the Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  See also Holliday v. Principi, 14 Vet. App. 
280 (2001).  

In accordance with the Court's holding in Karnas, the Board 
believes that a remand of this issue is necessary so that the 
RO can adjudicate the veteran's claim under both the new and 
old criteria, and apply the version that is found to be most 
favorable to his claim.  Furthermore, the Board also believes 
that a new dermatology examination is required to assess the 
severity of the veteran's skin disorder under the new rating 
criteria.

Recently, the U.S. Court of Appeals for the Federal Circuit 
issued a decision which purports to overturn the Court's 
precedents in Karnas and Holliday.  See Kuzma v. Principi, 
___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
However, the Board notes that the Federal Circuit's decision 
in Kuzma appears to be limited to the retroactive application 
of section 3(a) of the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code, concerning the 
notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  In fact, the Federal Circuit 
specifically stated that "section 3(a) of the VCAA does not 
apply retroactively", reaffirming its earlier holdings in 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  There 
is no indication that the Federal Circuit intended Kuzma to 
completely overturn Karnas or Holliday.  
 
In short, the Board finds that the Court's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  In other words, 
the veteran is entitled to have his claim of entitlement to 
an increased rating considered under both the old and new 
provisions of the criteria for evaluating skin disorders, and 
therefore remand is required.  See Karnas, supra.  



Accordingly, this case is remanded for the following action:

1.  The RO must ensure that all notification 
and development action required by the VCAA 
is completed.  In particular, the RO should 
advise the veteran as to what information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate his claims.  The RO should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the claimant 
and which part, if any, the RO will attempt 
to obtain on behalf of the claimant.  

2.  The RO should also request from the 
veteran that he submit corroborating evidence 
of his claimed PTSD stressors.  The veteran 
should be advised that meaningful research of 
his stressors will require him to provide the 
"who, what, where, and when" as to each 
stressor, to include the dates of events 
already described by the veteran.  In 
particular, he should be requested to provide 
the name, rank, unit, and any other 
clarifying information as to the identity of 
any individuals involved in the alleged 
stressor events, including the names of 
casualties.  The veteran should also be 
advised that this information is vitally 
necessary to obtain supportive evidence of 
the asserted in-service stressor events, and 
that he must be as specific as possible 
because, without such details, an adequate 
search for verifying information cannot be 
conducted.

3.  Following the receipt of the requested 
information, the RO should review the file 
and prepare a summary of all of the veteran's 
claimed stressors.  This summary together 
with a copy of the DD Form 214, a copy of 
this remand, and all associated documents 
should be sent to the Commandant of the 
Marine Corps, Headquarters United States 
Marine Corps, MMSB10, 2008 Elliot Road, Suite 
201, Quantico, VA  22134-5030.  That agency 
should be asked to provide any information 
that might corroborate the veteran's alleged 
in-service stressors.  The RO should then 
prepare a report detailing the nature of any 
stressors which it has determined are 
established by the record.  This report is 
then to be added to the claims folder.

4.  If it is found that any of the veteran's 
reported stressors have been verified by 
credible supporting evidence, and that such 
evidence constitutes new and material 
evidence sufficient to reopen his previously 
denied claim, he should be afforded a VA 
psychiatric examination.  The claims folder 
and a copy of this Remand must be made 
available to the examiner prior to the 
examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  All tests 
deemed necessary by the examiner must be 
conducted, and the clinical findings and 
reasoning which form the basis of the 
opinions requested should be clearly set 
forth.  The psychiatrist should render an 
opinion as to the medical probability that 
the veteran currently suffers from PTSD 
resulting from his military experiences.  It 
should be stated whether a current diagnosis 
of PTSD is linked to a specific corroborated 
stressor event (or events) experienced in 
service, pursuant to the diagnostic criteria 
set forth in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. (DSM-IV).  
If a diagnosis of PTSD is rendered, the 
examiner should specify any and all 
stressor(s) upon which the diagnosis is 
based.

5.  The RO should make arrangements for the 
veteran to be afforded a dermatological 
examination in order to evaluate the nature 
and severity of his verrucae.  The claims 
folder must be provided to the examiner for 
review.  All indicated tests and studies 
should be performed and all findings should 
be reported in detail.  The examiner should 
respond to each of the following inquiries. 

a.  Please discuss the extent, if any, 
of exudation or itching present in any 
area that has been affected by verrucae.  
b.  Is there ulceration or extensive 
exfoliation or crusting in any area that 
has been affected by verrucae?
c.  Are there any systemic or nervous 
manifestations of the veteran's 
verrucae?  
d.  Please describe the extent of any 
scarring that is attributable to his 
service-connected disability.  As to any 
scarring found, an opinion should be 
offered as to the degree of any 
deformity or disfigurement that is 
attributable to that scarring.  Also, 
please advise as to whether any residual 
scars are poorly nourished, with 
repeated ulceration, or are objectively 
tender and painful.
e.  Please comment on what percentage of 
the exposed areas of the veteran's body 
are affected by his service-connected 
skin disorder.

f.  Does treatment for the veteran's 
skin disorder require systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs?  If so, for 
what duration has such therapy been 
required during the past 12 months?

6.  Once the foregoing has been completed, 
the RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the RO should issue an SSOC, 
and the veteran and his representative should 
be afforded time in which to respond.  The 
veteran's claims folder should then be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


